UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-19446 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (7.5%) Home Depot Inc. 2,582,600 90,546 McDonald's Corp. 1,151,005 88,351 Stanley Black & Decker Inc. 843,900 56,432 Genuine Parts Co. 581,800 29,870 Mattel Inc. 915,700 23,286 Nordstrom Inc. 511,200 21,665 VF Corp. 120,400 10,376 Williams-Sonoma Inc. 273,000 9,743 Limited Brands Inc. 309,000 9,495 Comcast Corp. Class A Special Shares 402,600 8,378 Time Warner Inc. 224,200 7,212 H&R Block Inc. 302,200 3,599 Cracker Barrel Old Country Store Inc. 54,700 2,996 McGraw-Hill Cos. Inc. 80,800 2,942 Family Dollar Stores Inc. 52,900 2,630 Comcast Corp. Class A 66,900 1,470 Brinker International Inc. 41,900 875 Consumer Staples (15.0%) Philip Morris International Inc. 1,817,855 106,399 PepsiCo Inc./NC 1,374,700 89,809 Kraft Foods Inc. 2,055,189 64,759 Procter & Gamble Co. 957,800 61,615 Sysco Corp. 2,068,500 60,814 Altria Group Inc. 2,317,755 57,063 Wal-Mart Stores Inc. 959,500 51,746 Kimberly-Clark Corp. 792,788 49,977 General Mills Inc. 1,124,500 40,021 Coca-Cola Co. 540,382 35,541 Unilever NV 1,000,000 31,400 Reynolds American Inc. 385,000 12,559 Sara Lee Corp. 717,200 12,558 Colgate-Palmolive Co. 153,100 12,305 Dr Pepper Snapple Group Inc. 289,200 10,168 Hershey Co. 210,700 9,935 Lorillard Inc. 111,000 9,109 Corn Products International Inc. 197,000 9,062 Herbalife Ltd. 106,600 7,288 Hormel Foods Corp. 47,400 2,430 Del Monte Foods Co. 49,900 938 Energy (13.1%) Chevron Corp. 2,172,600 198,250 Exxon Mobil Corp. 2,637,300 192,839 ConocoPhillips 1,556,900 106,025 Occidental Petroleum Corp. 655,500 64,304 Marathon Oil Corp. 1,287,000 47,658 Total SA ADR 614,300 32,853 Exchange-Traded Fund (1.0%) 2 Vanguard Value ETF 963,400 51,378 Financials (10.8%) Marsh & McLennan Cos. Inc. 3,040,100 83,116 JPMorgan Chase & Co. 1,210,500 51,349 Chubb Corp. 817,662 48,765 M&T Bank Corp. 495,900 43,168 ACE Ltd. 645,500 40,182 PNC Financial Services Group Inc. 650,082 39,473 BlackRock Inc. 206,600 39,374 Wells Fargo & Co. 1,130,900 35,047 Toronto-Dominion Bank 402,900 29,940 National Bank of Canada 294,800 20,329 Credit Suisse Group AG ADR 442,600 17,886 Travelers Cos. Inc. 280,000 15,599 New York Community Bancorp Inc. 581,100 10,954 Ameriprise Financial Inc. 165,900 9,548 RenaissanceRe Holdings Ltd. 142,800 9,095 Allied World Assurance Co. Holdings Ltd. 146,300 8,696 Hudson City Bancorp Inc. 589,500 7,510 Validus Holdings Ltd. 224,600 6,875 American Financial Group Inc./OH 198,600 6,413 Endurance Specialty Holdings Ltd. 84,200 3,879 American Express Co. 67,600 2,901 Axis Capital Holdings Ltd. 6,200 222 Health Care (10.9%) Johnson & Johnson 2,613,805 161,664 Pfizer Inc. 7,575,867 132,653 Merck & Co. Inc. 3,477,714 125,337 AstraZeneca plc ADR 712,600 32,915 Bristol-Myers Squibb Co. 815,732 21,601 Eli Lilly & Co. 574,749 20,139 Cardinal Health Inc. 326,600 12,512 Abbott Laboratories 260,900 12,500 Hill-Rom Holdings Inc. 200,501 7,894 Medtronic Inc. 140,200 5,200 Baxter International Inc. 35,900 1,817 National Healthcare Corp. 5,500 254 Owens & Minor Inc. 7,100 209 Industrials (14.5%) General Electric Co. 7,112,972 130,096 3M Co. 1,316,500 113,614 Eaton Corp. 629,100 63,860 Waste Management Inc. 1,633,300 60,220 Illinois Tool Works Inc. 996,400 53,208 Tyco International Ltd. 1,261,500 52,277 Republic Services Inc. Class A 1,189,400 35,515 Caterpillar Inc. 261,900 24,530 United Technologies Corp. 231,500 18,224 Schneider Electric SA 113,889 17,143 PACCAR Inc. 283,700 16,290 United Parcel Service Inc. Class B 219,500 15,931 Northrop Grumman Corp. 214,813 13,916 Honeywell International Inc. 234,262 12,453 Rockwell Automation Inc. 168,000 12,047 Parker Hannifin Corp. 111,900 9,657 Deere & Co. 116,100 9,642 Pitney Bowes Inc. 370,500 8,959 Tyco Electronics Ltd. 240,700 8,521 RR Donnelley & Sons Co. 380,910 6,654 CSX Corp. 101,900 6,584 Boeing Co. 74,000 4,829 Emerson Electric Co. 70,500 4,030 Raytheon Co. 77,600 3,596 Timken Co. 61,100 2,916 Lockheed Martin Corp. 40,500 2,831 Deluxe Corp. 100,500 2,314 Textainer Group Holdings Ltd. 8,000 228 Information Technology (8.6%) Microsoft Corp. 5,022,300 140,223 Intel Corp. 4,845,000 101,890 Analog Devices Inc. 1,729,800 65,162 Maxim Integrated Products Inc. 1,573,406 37,164 Xilinx Inc. 1,060,000 30,719 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,707,100 21,407 Accenture plc Class A 265,600 12,879 Texas Instruments Inc. 208,778 6,785 Applied Materials Inc. 192,700 2,707 Materials (4.8%) Sherwin-Williams Co. 669,900 56,104 EI du Pont de Nemours & Co. 1,063,027 53,024 PPG Industries Inc. 422,000 35,477 Nucor Corp. 746,100 32,694 Packaging Corp. of America 1,044,600 26,992 Eastman Chemical Co. 127,400 10,712 Lubrizol Corp. 87,300 9,331 Valspar Corp. 254,000 8,758 Telecommunication Services (3.8%) AT&T Inc. 4,847,605 142,423 Verizon Communications Inc. 1,082,298 38,724 Qwest Communications International Inc. 435,724 3,316 Utilities (6.7%) Xcel Energy Inc. 1,543,300 36,345 Dominion Resources Inc./VA 748,270 31,966 PG&E Corp. 646,200 30,914 Northeast Utilities 963,700 30,723 UGI Corp. 905,900 28,608 NextEra Energy Inc. 494,166 25,692 American Electric Power Co. Inc. 673,900 24,247 Exelon Corp. 396,800 16,523 Entergy Corp. 170,600 12,084 DTE Energy Co. 217,700 9,866 NiSource Inc. 558,100 9,834 Pinnacle West Capital Corp. 232,400 9,633 Alliant Energy Corp. 255,100 9,380 CMS Energy Corp. 498,900 9,279 Portland General Electric Co. 369,000 8,007 Ameren Corp. 237,000 6,681 Unisource Energy Corp. 185,400 6,645 IDACORP Inc. 140,500 5,196 DPL Inc. 181,194 4,658 Atmos Energy Corp. 142,510 4,446 Avista Corp. 107,400 2,419 PPL Corp. 58,300 1,534 Integrys Energy Group Inc. 21,900 1,062 Southwest Gas Corp. 22,787 836 Total Common Stocks (Cost $4,026,583) Market Value Coupon Shares ($000) Temporary Cash Investments (3.3%) 1 Money Market Fund (2.4%) 3 Vanguard Market Liquidity Fund 0.211% 115,957,022 115,957 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.7%) Goldman Sachs & Co. (Dated 12/31/10, Repurchase Value $34,200,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 12/1/40) 0.170% 1/31/11 34,200 34,200 U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.260% 1/12/11 100 100 4,5 Fannie Mae Discount Notes 0.240% 2/16/11 500 500 4,5 Federal Home Loan Bank Discount Notes 0.250% 3/18/11 400 400 4,5 Freddie Mac Discount Notes 0.195% 3/14/11 2,000 1,999 4,5 Freddie Mac Discount Notes 0.250% 3/21/11 300 300 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 9,000 8,990 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 250 250 Total Temporary Cash Investments (Cost $162,695) Total Investments (100.0%) (Cost $4,189,278) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.3% and 0.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $12,539,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. Equity Income Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2011 263 82,385 1,059 E-mini S&P 500 Index March 2011 721 45,171 203 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized Equity Income Fund gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
